Filed 5/18/15 P. v. Kinzie-Zinn CA5




                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.

             IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                     FIFTH APPELLATE DISTRICT

THE PEOPLE,
                                                                                           F068058
         Plaintiff and Respondent,
                                                                          (Kern Super. Ct. No. SF16492A)
                   v.

KODY MICHAEL KINZIE-ZINN,                                                                OPINION
         Defendant and Appellant.



                                                   THE COURT*
         APPEAL from a judgment of the Superior Court of Kern County. Judith K.
Dulcich, Judge.
         Elizabeth Campbell, under appointment by the Court of Appeal, for Defendant and
Appellant.
         Office of the Attorney General, Sacramento, California, for Plaintiff and
Respondent.
                                                        -ooOoo-




         *   Before Levy, Acting P.J., Kane, J., and Franson, J.
                                    INTRODUCTION
       Appellant/defendant Kody Michael Kinzie-Zinn pleaded no contest to transporting
an assault weapon and was placed on probation. On appeal, his appellate counsel has
filed a brief that summarizes the facts with citations to the record, raises no issues, and
asks this court to independently review the record. (People v. Wende (1979) 25 Cal. 3d
436 (Wende).) We affirm.
                                          FACTS1
       Around 2:00 p.m. on December 24, 2011, Connie Lopez, a dispatcher with the
Kern County Sheriff’s Department, received a 911 call. The caller reported that he saw
someone driving a vehicle on a highway, and that person was loading bullets into a
magazine clip. Lopez transferred the call to the California Highway Patrol dispatcher,
who obtained further information from the caller. However, Lopez stayed on the line and
listened to the conversation to keep deputies advised of the situation.
       According to Lopez, the caller identified himself as Alec Gillis and provided his
cell phone number. Gillis said he saw a silver coupe with an Oregon license plate and
provided that number. The driver was a white male with longish-brown hair and was the
only occupant. Gillis said the car was traveling north on Interstate 5 and had passed
Highway 119. Gillis initially said he saw a possible weapon in the car, and he saw the
driver reaching for what he thought was a gun, but then said he only saw a clip. He did
not see an actual gun. Lopez placed this information into the sheriff’s department
computer system for broadcast.2
       Kern County Sheriff’s Deputy Gary Crawford was on patrol and received the
dispatch to be on the lookout for a subject traveling north on Highway 5 who was

       1The following facts are primarily from the hearing on defendant’s motion to
suppress evidence.
       2 At the suppression hearing, the prosecution introduced the “events chronology”
of the 911 call “to establish that this was not something made up by the officer or the
dispatch.”


                                              2.
possibly loading a firearm. The dispatcher stated the driver, later identified as defendant,
was a male with long hair, he was driving a gray Honda with an Oregon license plate, and
gave the license plate number.
       Deputy Crawford had been on patrol on Interstate 5 south of the subject’s location.
Crawford pulled to the off-ramp and watched the northbound lanes of the highway. He
saw a grey vehicle with Oregon license plates, a single male occupant, and confirmed the
license plate number matched the dispatch. He followed the car north on Interstate 5 and
called for backup assistance because of officer safety concerns. Crawford did not
observe a weapon or any vehicle code violations as he followed the car.
       Deputy Crawford followed the Honda as it pulled into a rest stop near Highway 58
and parked. Crawford got out of his car, ordered several bystanders to move back, drew
his rifle, and ordered the driver to raise his hands. Defendant complied with his orders.
Crawford ordered him to get out of the car and lay on the ground, and defendant again
complied.
       The backup officers arrived, defendant was searched, and he said there were
weapons in the car. The officers found a loaded Sig Sauer .40-caliber semiautomatic
handgun under the driver’s seat. In the trunk, they found a loaded Mossberg 12-gauge
shotgun and a loaded Bushmaster XM-15 assault rifle. None of the weapons were
registered.3
Procedural History
       On October 10, 2012, an information was in the Superior Court of Kern County
charging defendant with count I, manufacturing or transporting an assault weapon (Pen.


       3 Defendant subsequently told the probation officer that he was a licensed security
guard in Oregon; he had just moved to California; he worked in Los Angeles; and he was
driving back to Oregon for Christmas. He stated the weapons were legally purchased in
Oregon, he was unloading a magazine from his work handgun when he was in the car,
and he was “super bummed” that the same weapons were not legal in California.


                                             3.
Code, § 12280, subd. (a)(1)); 4 count II, possession of an assault weapon (§ 12280, subd.
(b)); count III, carrying a concealed weapon in a vehicle (§ 12025, subd. (a)(1)); count
IV, possession of a loaded firearm while not the registered owner (§ 25400, subd. (a)(6));
and count V, misdemeanor possession of not more than 28.5 grams of marijuana (Health
& Saf. Code, § 11357, subd. (b)).
       On January 15, 2013, defendant filed a motion to suppress the evidence and
argued Deputy Crawford lacked reasonable suspicion for the warrantless search and
seizure (§ 1538.5). On May 7, 2013, the court heard and denied the motion, and held
Crawford had a reasonable suspicion to detain and search defendant based on the specific
information provided in the dispatch.
       On July 2, 2013, defendant pleaded no contest to count I, transporting an assault
weapon, pursuant to a negotiated disposition that defendant would be placed on probation
with service of one year in jail; the remaining charges were dismissed.
       On September 12, 2013, the court placed defendant on probation for three years
pursuant to certain terms and conditions, ordered him to serve 180 days in jail, and
suspended that term pending completion of 1,440 hours of community service.5 On the
same day, defendant filed a timely notice of appeal based on the denial of his suppression
motion. He did not seek or obtain a certificate of probable cause.
                                        DISCUSSION
       As noted above, defendant’s counsel has filed a Wende brief with this court. The
brief also includes the declaration of appellate counsel indicating that defendant was
advised he could file his own brief with this court. By letter on March 3, 2014, we
invited defendant to submit additional briefing. To date, he has not done so.

       4   All further statutory citations are to the Penal Code unless otherwise indicated.
       5As noted by defendant, he was charged in count I with violating section 12280,
subdivision (a); that section was repealed and reenacted as section 30600, operative
January 1, 2012. (Stats. 2010, ch. 711, § 6.)


                                               4.
       After independent review of the record, we find that no reasonably arguable
factual or legal issues exist.
                                    DISPOSITION
       The judgment is affirmed.




                                           5.